MEMORANDUM OPINION
No. 04-03-00235-CV
In the INTEREST OF L.M.B., T.C.B., L.A.B., III, C.B. and M.E.B., Children,

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 1996-CI-05782
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	August 27, 2003
APPEAL DISMISSED
	Lauro A. Bustamante, Jr. appeals the trial court's order signed March 25, 2003. Bustamante's
appellant's brief was due July 9, 2003. Neither the brief nor a motion for extension of time was filed.
On July 22, 2003, we therefore ordered Bustamante to file, not later than August 1, 2003, his
appellant's brief and a written response reasonably explaining his failure to timely file the brief and
showing why appellee is not significantly injured by his failure to timely file a brief. We further
advised Bustamante that if he failed to file a brief and the written response by the date ordered, we
would dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a). Bustamante has not
filed a brief or the written response ordered by the court.
	We therefore order this appeal dismissed for want of prosecution. We further order that
appellee, Maria Z. Bustamante, recover her costs in this appeal from Lauro A. Bustamante, Jr. 
							PER CURIAM